NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 22 2020
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROBERT SUSTRIK; SHARON BARNUM,                  No.   19-15791

                Plaintiffs-Appellants,          D.C. No.
                                                2:16-cv-02866-RFB-NJK
 v.

EQUIFAX INFORMATION SERVICES,                   MEMORANDUM*
LLC,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Nevada
                 Richard F. Boulware II, District Judge, Presiding

                       Argued and Submitted July 13, 2020
                           San Francisco, California

Before: IKUTA and HURWITZ, Circuit Judges, and TAGLE,** District Judge.

      The Fair Credit Reporting Act (“FCRA”) imposes requirements on credit

reporting agencies, and provides a private cause of action for willful or negligent

violations of those requirements. See 15 U.S.C. §§ 1681n, 1681o. Two FCRA



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Hilda G. Tagle, United States District Judge for the
Southern District of Texas, sitting by designation.
provisions, 15 U.S.C. § 1681i(a)(3)(B), (a)(6)(A), require a consumer be notified of

the outcome of a reinvestigation triggered by the consumer’s dispute about

information in a credit report.

       In this action, Robert Sustrik and Sharon Barnum allege that Equifax

Information Services, LLC, violated the FCRA by failing to provide notice of the

results of reinvestigations of items on their credit reports. Equifax had reinvestigated

each disputed item and found no inaccuracies. Plaintiffs did not challenge the

outcome of the reinvestigations, but only Equifax’s failure to provide notice of the

results. The district court granted summary judgment to Equifax, finding Plaintiffs

had failed to “satisfy the prima facie element of inaccuracy as required by the Ninth

Circuit for the FCRA claims arising under Section 1681i.” We have jurisdiction

over Plaintiffs’ appeal under 28 U.S.C. § 1291 and affirm.

      Although the text of the FCRA does not condition the duty to reinvestigate on

inaccuracy in a credit report, we held in Dennis v. BEH–1, LLC that “section 1681i

creates no duty to reinvestigate where ‘the credit report accurately reflect[s] the

status of the information contained in the public records.’” 520 F.3d 1066, 1069 (9th

Cir. 2008) (alteration in original) (quoting Williams v. Colonial Bank, 826 F. Supp.
415, 418 (M.D. Ala. 1993)).        We subsequently confirmed that “the FCRA’s

reinvestigation provision, 15 U.S.C. § 1681i, . . . require[s] that an actual inaccuracy

exist for a plaintiff to state a claim.” Carvalho v. Equifax Info. Servs., LLC, 629 F.3d
2
876, 890 (9th Cir. 2010). Under our precedent, the district court therefore did not

err in holding that this suit failed because there was no genuine dispute that the

information in the Plaintiffs’ files was accurate.

      AFFIRMED.




                                           3